DETAILED ACTION
The Amendment filed 5/9/2022 has been entered.  
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tison on 6/1/2022.

The application has been amended as follows: 
The claims are replaced by the following:
1. (Currently Amended) A tractor comprising: 
an engine coupled to a traveling body; 
a post-processing device configured to purify exhaust gas of the engine and arranged in a standing posture in front of an operation unit coupled to the traveling body such that the exhaust gas flows from a bottom portion of the post-processing device to a top portion of the post-processing device; and
an exterior cover member that covers an outer side of the post-processing device, wherein the exterior cover is provided in a state with one side of the exterior cover member expanding away from the post-processing device, and
wherein a harness extended from an exhaust sensor is supported by an interior facing side of the exterior cover member, the harness coupled to the exhaust sensor and inserted through an insertion hole defined by the exterior cover member.
2. (Previously Presented) The tractor according to claim 1, further comprising a tail pipe and a tail-exterior cover provided above the post-processing device, the tail-exterior cover covering a portion of an outer side surface of the tail pipe.
3. (Previously Presented) The tractor according to claim 1, wherein the one side of the exterior cover member covers the exhaust sensor, wherein a first maximum distance between the post-processing device and the one side of the exterior cover member is greater than a second maximum distance between the post-processing device and another side surface of the exterior cover member that is opposite the one side of the exterior cover member.
4. (Currently Amended) The tractor according to claim 1, wherein the exhaust sensor is [[is]] interposed between the post-processing device and the exterior cover member.
5. (Currently Amended) The tractor according to claim 1, wherein [[an]] the insertion hole through which the harness is inserted is formed in a midway portion of the exterior cover member relative to an up-down direction.
6. (Original) The tractor according to claim 1, further comprising: 
a urea water tank and a step for the operation unit positioned on a first side of the traveling body, wherein the urea water tank is positioned between the step and a front fender; and 
wherein the post-processing device is positioned on a second side of the traveling body that is opposite the first side of the traveling body.
7. (Currently Amended) A tractor comprising: 
a traveling body;
an operation unit coupled to the traveling body;
a post-processing device positioned between the operation unit and a front of the traveling body, the post-processing device configured to purify exhaust gas of an engine coupled to the traveling body; 
an exterior cover member that covers an exterior surface of the post-processing device, the exterior cover member includes a portion that extends in a lateral direction away from the post-processing device; and 
a harness coupled to an exhaust sensor, the harness is inserted through an insertion hole defined by the exterior cover member and is supported by an interior facing side of the exterior cover member.
8. (Original) The tractor according to claim 7, wherein the post-processing device is arranged in a standing posture such that the exhaust gas flows upward through the post-processing device.
9. (Original) The tractor according to claim 7, wherein the post-processing device is arranged such that a longitudinal axis of the post-processing device is substantially vertical.
10. (Previously Presented) The tractor according to claim 7, wherein the portion of the exterior cover is positioned on one side of the exterior cover member.
11. (Original) The tractor according to claim 10, wherein the one side of the exterior cover member is a front side of the exterior cover member.
12. (Previously Presented) The tractor according to claim 7, wherein the portion is positioned between a front of the traveling body and the post-processing device.
13. (Original) The tractor according to claim 7, wherein the exterior surface includes a top surface, a bottom surface, and a side surface, and the exterior cover member covers the side surface.
14. (Original) The tractor according to claim 7, wherein the lateral direction includes in a radial direction with respect to the post-processing device.
15. (Original) The tractor according to claim 7, further comprising: 
the engine coupled to the traveling body; and
wherein the operation unit includes a cabin; and
wherein the post-processing device includes a selective catalytic reduction (SCR) device.
16. (Original) The tractor according to claim 7, further comprising:
a tail pipe positioned above and coupled to the post-processing device; and 
a tail-exterior positioned above the post-processing device cover and configured to cover a portion of an outer surface of the tail pipe.
17. (Previously Presented) The tractor according to claim 7, further comprising: 
the exhaust sensor, wherein the portion of the exterior cover member covers the exhaust sensor such that the exhaust sensor is interposed between the post-processing device and the portion of the exterior cover member.
18. (Original) The tractor according to claim 7, further comprising: 
an urea water tank; and
a step configured to enable access to and from the operation unit; and
wherein the urea water tank is positioned between the step and the front of the traveling body.
19. (Original) The tractor according to claim 18, wherein: 
the engine is positioned between the post-processing device and the urea water tank; 
the urea water tank and the step are positioned on a first side of the traveling body; and
the post-processing device is positioned on a second side of the traveling body that is opposite the first side of the traveling body.

20. (Original) The tractor according to claim 18, further comprising an axel coupled to the traveling body, wherein the urea water tank is interposed between the step and the axel.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746